Citation Nr: 1816538	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an ulcer condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to January 1959. He died in February 1959. The appellant is his surviving spouse. In October 2011, she requested to be substituted as the claimant for the purpose of processing the pending claim to completion. See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010. In a February 2012 Statement of the Case, the RO notified her that her status as the substituted claimant had been recognized and approved. Accordingly, the appellant is substituted.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that rating decision the RO denied service connection for a stomach condition including ulcers.

In a March 2012 substantive appeal, the appellant requested a Board videoconference hearing before a Veterans Law Judge. The appellant was scheduled for an August 2015 Board videoconference hearing; however, she did not attend the hearing. She did not request a postponement or submit a motion for a new hearing. Therefore the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

In September 2016 the Board remanded the case to the RO for the development of additional evidence.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. The Veteran had duodenal ulcer disease before he entered service.

2. During the Veteran's active service his duodenal ulcer disease flared up, but did not permanently increase in disability beyond the natural progress of the disease.


CONCLUSION OF LAW

The Veteran's duodenal ulcer disease was not incurred in or aggravated by active service. 38 U.S.C. §§ 1111, 1131, 1137, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran and the appellant notice in letters issued in 2009 through 2017. In those letters, the RO notified them what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and VA medical examination and opinion reports. The examination and opinion reports and other assembled records are adequate and sufficient to reach decisions on the claim. The RO substantially fulfilled the instructions in the 2016 Board remand.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claim, the avenues through which they might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran and the appellant actively participated in the claims process by providing evidence and argument. Thus, they were provided with a meaningful opportunity to participate in the claims process, and they have done so.

Ulcer Condition

The Veteran sought service connection for a stomach disorder including ulcer. He contended that post-service stomach problems were related to stomach problems treated during his service. He contended that even if stomach problems during service had origin before service, those problems were aggravated in service.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In addition, service connection for certain chronic diseases, including peptic (gastric or duodenal) ulcers, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b). When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

In Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), the United States Court of Appeals for Veterans Claims (Court) explained that, when no preexisting condition is noted upon entry into service, the burden falls on VA to rebut the presumption of soundness, which requires both clear and unmistakable evidence that an injury or disease existed before service and clear and unmistakable evidence that an injury or disease was not aggravated by service. The Court went on to state that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness." Horn at 235. In such cases, the Court explained, the burden is on VA to establish by clear and unmistakable evidence that the disability did not increase in severity during service, or to establish by clear and unmistakable evidence that any increase in severity during service was due to the natural progress of the disease. See Horn at 235.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In April 1958 the Veteran completed a medical history for the purpose of enlistment in the Army Reserve. He marked yes for history of stomach trouble. He indicated that there was a question as to whether he had an ulcer, and that x-rays were taken. On examination at that time the examiner marked normal for the condition of his abdomen. There is no record of any examination of the Veteran at the time of his entrance into active service.

In December 1958, while the Veteran was in active service, he sought treatment for epigastric pain and vomiting that began a week earlier. He was admitted to a service hospital. On the day of admission he vomited blood and he fainted. He reported that about two years earlier he had a similar episode, without vomiting blood. He stated that he had treatment for the earlier episode, and that an upper gastrointestinal (GI) series x-ray then was positive for duodenal ulcer. He reported that he received transfusions with four units of blood, and was placed on a medical regimen. He stated that he gradually withdrew from the regimen voluntarily. He reported that he had no stomach symptoms from then until a week before the December 1958 hospital admission.

In the December 1958 hospital admission the initial impression was probable bleeding duodenal ulcer. Stool testing was positive for blood. On GI series x-rays the esophagus and stomach appeared normal. The duodenal bulb appeared somewhat deformed, with no evidence of an ulcer crater. During treatment the Veteran was given blood transfusions on two occasions. He remained in inpatient treatment for about a month. The diagnosis was duodenal ulcer, without obstruction, complicated by bleeding. A treating clinician indicated that medical discharge from service should be considered. 

In January 1959 a medical board found that the Veteran had duodenal ulcer that existed prior to service and was not aggravated by service. The board recommended that, because of the duodenal ulcer, he should be released from active duty and discharged from reserve service. He was separated from service in January 1959.

Records of private and VA treatment of the Veteran in 2007 through 2009 do not reflect any digestive system complaints. In January 2009 the Veteran initiated a claim for service connection for an ulcer or stomach condition. He wrote that he was seriously ill with the condition during service. He stated that he was not treated for the condition after service, but that it continued after service. He related that he was not able to do even light work until two years after service.

On VA examination in October 2009, the Veteran reported a history of abdominal pain, vomiting of blood, and diagnosis of duodenal ulcer in 1958. He related that the condition had been stable since. He reported that his present symptoms were belching, reflux, and occasional mid epigastric pain. He indicated that he used the nonprescription medication Maalox, and that he was not presently on any prescription medication for his peptic ulcer disease. The examining physician reported having reviewed the claims file. The examiner noted epigastric tenderness. Upper GI series x-rays showed significant deformity of the stomach, with enlarged rugal folds. The examiner's diagnosis was duodenal ulcer disease, first diagnosed in service. The examiner expressed the opinion that it is at least as likely as not that the duodenal ulcer was caused by or a result of the GI bleed and diagnosed duodenal ulcer in service.

In a March 2010 statement, the Veteran wrote that his stomach condition, with ulcers, was definitely aggravated during his military service.

In the September 2016 remand, the Board noted that the October 2009 VA examiner did not appear to consider evidence suggestive of a pre-existing ulcer condition. The Board remanded the case for an addendum medical opinion regarding the etiology of the Veteran's ulcer condition.

In May 2017 a VA physician reviewed the claims file. The physician expressed the opinion that the Veteran's ulcer condition clearly and unmistakable existed prior to his service. The physician explained that, during treatment in service for an epigastric problem, the Veteran reported that two years earlier he had a similar episode, with treatment and x-ray findings of duodenal ulcer. The physician opined that the Veteran's ulcer condition clearly and unmistakably was not aggravated during service. The physician explained that, considering the episode before service of symptomatic duodenal ulcer, and the episode of the same during service, the episode during service was a manifestation of the natural course of the duodenal ulcer disease.

The VA physician who examined the Veteran in October 2009 found a likely connection between the Veteran's gastrointestinal problems during service and his current duodenal ulcer. However that physician did not address whether the duodenal disease existed before service or whether it was aggravated in service.

The Veteran was examined for entrance into reserve service. There is no indication that he was examined at entrance to active service. The April 1958 reserve service entrance examination reflects a history of stomach trouble and x-rays to determine whether there was ulcer, but no active digestive problem was noted at that time. Thus he was not noted to have ulcer disease when he entered service.

The VA physician who reviewed the file in 2017 concluded that clear and unmistakable evidence demonstrates that the Veteran's duodenal ulcer disease existed prior to service and that clear and unmistakable evidence demonstrates that the disease was not aggravated by service. That physician reviewed the claims file and explained his conclusions based on evidence in the record. The Board accepts his conclusions. As the duodenal ulcer disease clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service, the Veteran is not presumed to have been in sound condition when he entered active service.

The Veteran's preexisting duodenal ulcer disease was not symptomatic when he entered reserve service, and it became symptomatic during his active service. That history indicates disability during service. The 2017 reviewing physician specifically found, however, that the increase in disability during service was due to the natural progress of the disease. Therefore the increase during service did not constitute aggravation. The 2017 reviewer opined that the disease clearly and unmistakably was not aggravated during service.

As clear and unmistakable evidence establishes that the Veteran's duodenal ulcer disease existed before service and clear and unmistakable evidence establishes that it was not permanently aggravated beyond natural progress of the disease during service, the disease was not incurred or aggravated in service. The Board therefore denies service connection for the disease.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for duodenal ulcer disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


